Citation Nr: 0434100	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-05 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had active service from April 1954 to November 
1957.  The veteran died in April 1994.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In May 2004 the Board referred this claim to the VA Medical 
Center in San Francisco to obtain a medical expert opinion 
with regard to whether or not the veteran's smoking in 
service caused his death.  Two medical opinions were 
obtained, one from a psychiatrist and the other from an 
oncologist.  A photocopy of each of these medical opinions 
was mailed to the veteran's representative, Mr. Taylor of the 
American Legion, in August 2004.  Also included was a medical 
opinion response form.  Mr. Taylor signed and returned this 
form to the Board in October 2004.  He also checked the 
second box on the form which states: "On behalf of the 
appellant, I do not waive the right to have this case 
remanded to the AOJ (Agency of Original Jurisdiction) for 
review of the new medical opinion.  Please remand this appeal 
to the AOJ for initial review of the evidence obtained by the 
Board.  I understand that a remand will likely substantially 
delay the appellant's receipt of a final Board decision."  



Accordingly, this case is REMANDED as follows:

The RO should readjudicate the claim in 
light of the two new medical expert 
opinions (not previously considered by 
the RO).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and provide 
the veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

